United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                      September 28, 2004

                                                                   Charles R. Fulbruge III
                                 No. 03-51011                              Clerk
                               Summary Calendar


                        UNITED STATES OF AMERICA,

                           Plaintiff-Appellee,

                                     versus

                      MIGUEL ANGEL CONTRERAS-ARAIZA,

                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                      USDC No. A-03-CR-162-ALL-SS
                          --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges

PER CURIAM:*

     Court-appointed counsel for Miguel Angel Contreras-Araiza

(Contreras) has moved for leave to withdraw and has filed briefs in

accordance     with   Anders    v.   California,    386   U.S.    738    (1967).

Contreras was notified of counsel’s motion and did not file a

response.      Our independent review of the briefs and the record

discloses    no    nonfrivolous      issues   for   appeal.       Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.